 1   Joseph H. Harrington
 2   Acting United States Attorney
     Eastern District of Washington
 3   Stephanie Van Marter                                                      FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 4   Assistant United States Attorney
 5
     Post Office Box 1494                                             Mar 02, 2021
     Spokane, WA 99210-1494                                               SEAN F. MCAVOY, CLERK
 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                4:21-CR-6008-SMJ
11                           Plaintiff,          INDICTMENT
12
                  v.                             Vio.:   21 U.S.C. §§ 841(a)(1),
13                                                       (b)(1)(A)(vi), 846
14                                                       Conspiracy to Distribute 400
                   and                                   grams or more of Fentanyl
15   JERROD JUSTIN HALE                                  (Count 1)
16
17                           Defendants.                 21 U.S.C. § 841(a)(1),
                                                         (b)(1)(B)(vi), 18 U.S.C. § 2
18                                                       Possession with the Intent to
19                                                       Distribute 40 Grams or more
                                                         of Fentanyl
20
                                                         (Count 2)
21
22                                                       21 U.S.C. § 853
                                                         Forfeiture Allegations
23
24         The Grand Jury charges:
25
                                          COUNT 1
26
           Beginning on a date unknown, but by December 2020, and continuing until
27
     on or about March 2, 2021 in the Eastern District of Washington and elsewhere,
28
     the Defendants,                                                 and JERROD
     JUSTIN HALE, and other individuals, both known and unknown to the Grand


     INDICTMENT – 1
 1   Jury, did knowingly and intentionally combine, conspire, confederate and agree
 2   together with each other to commit the following offense: distribution of 400
 3   grams or more of a mixture or substance containing a detectable amount of
 4   N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (a/k/a Fentanyl), a
 5   Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),
 6
     (b)(1)(A)(vi), 846.
 7
                                           COUNT 2
 8
           On or about December 13, 2020, in the Eastern District of Washington, the
 9
     Defendant,                                  knowingly and intentionally possessed
10
     with intent to distribute 40 grams or more of a mixture or substance containing a
11
12   detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide

13   (aka Fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C.
14   § 841(a)(1), (b)(1)(B)(vi).
15                 NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS
16         The allegations contained in this Indictment are hereby re-alleged and
17   incorporated by reference for the purpose of alleging forfeitures.
18         Pursuant to 21 U.S.C. § 853, upon conviction of an offense of violation of 21
19   U.S.C. §§ 841(a)(1), (b)(1)(A)(vi), (b)(1)(B)(vi), 846, as charged in this Indictment, the
20
     Defendants,                                                     and JERROD JUSTIN
21
     HALE, shall forfeit to the United States of America, any property constituting, or
22
     derived from, any proceeds obtained, directly or indirectly, as the result of such offense
23
     and any property used or intended to be used, in any manner or part, to commit or to
24
     facilitate the commission of the offense.
25
           If any forfeitable property, as a result of any act or omission of the
26
27   Defendants:

28         a.      cannot be located upon the exercise of due diligence;
           b.      has been transferred or sold to, or deposited with, a third party;
           c.      has been placed beyond the jurisdiction of the court;

     INDICTMENT – 2
 1         d.     has been substantially diminished in value; or
 2         e.     has been commingled with other property which cannot be divided
 3                without difficulty,
 4   the United States of America shall be entitled to forfeiture of substitute property
 5   pursuant to 21 U.S.C. § 853(p).
 6
           DATED this ___ day of March 2021.
 7
                                                A TRUE BILL
 8
 9                                              __________________________
                                                Foreperson
10
11
12
     Joseph H. Harrington
13   Acting United States Attorney
14
15
16   Stephanie Van Marter
17   Assistant United States Attorney

18
19
20
21
22
23
24
25
26
27
28




     INDICTMENT – 3
